DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., [US 3,627,396] in view of Hadinata [US 2002/0153813].  Kikuchi teaches of a pre-assembled furniture module ((30) - fig. 1) comprising: a top panel (36) having a faucet component ((31) pre-assembled and (41) once assembled), the top panel being made of a material and having a top surface (upper side surface) and a bottom surface (underside surface); and at least one side panel (38) made of a material and having a first surface (top surface) and a second surface (bottom surface) opposite from the first surface, wherein the first surface of the at least one side panel is fixedly attached to the bottom surface of the top panel (shown – fig. 1) and the second surface of the at least one side panel is free of attachments and is configured to be attached to a base portion (11 or 14), wherein the second surface of the at least one side panel is provided with means (clasps and screws) for coupling to the base portion.  Kikuchi teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show a lock opening on the second surface of the at least one side panel for receiving a locking pin of the base portion, and does not specifically describe the materials used for the top panel and the side panel.  As to the lock opening, Hadinata is cited as an evidence reference for the known use of providing lock openings (21) within an upper panel that is to be mated with a locking pin (dowel pin (37)) on a lower panel in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening means of Kikuchi so as to utilize an opening and pin assembly in view of Hadinata’s teaching because this arrangement would provide an alternative secured coupling whereby the top module could be easily positioned and then coupled to the base portion simply by aligning the pins to the openings and then forcing the components together without the need for tools.  As to the type of materials being used, the position is taken that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize a varying array of known materials for the manufacture of both the top and side panels, where the material for the top panel is different from the material of the side panel, depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Regarding Claim 3, as modified, the at least one side panel includes at least four side panels (note the four side panels (38’s) used to make up the periphery of the countertop – col. 4), and the first surfaces of the at least four side panels are fixedly attached to the bottom surface of the top panel at corresponding side portions of the top panel to form an enclosure (shown).  Regarding Claim 4, as modified, at least one (front side panel) of the at least four side panels includes a functional component (35).  Regarding Claim 6, as modified, the faucet component includes at least one of a faucet attachment (41), sink (31) and a drain attachment (40).  Regarding Claim 7, as modified, the module further includes a base portion (11 or 14) including at least one base panel (note vertical panels), wherein the at least one base panel is configured to be attached to the second surface of the at least one side panel to form a base via the addition of the opening and pin coupling arrangement.  Regarding Claim 8, as modified, the at least one side panel includes at least four upper side panels (viewed as the rear panel, two side panels and the front panel / frame {in a manner similar to applicant’s “front” panel} defining each base portion), and top surfaces of the base panels are configured to be attached to the second surface of the respective four upper side panels of the top module via the addition of the opening and pin coupling arrangement.  Regarding Claim 12, as modified, the at least one base panel includes a positioning mechanism (can be viewed as some of the pins) that positions the module.  Regarding Claim 13, as modified, 11the base portion includes at least one of a drawer ((15) within (14)) and a door ((12) on (11)) for instance.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., and Hadinata, and further in view of Vogt [US 4,729,616].  The prior art teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show a hinged drawer as being the functional component.  As to this feature, Vogt is cited as an evidence reference for the known use of a tilting drawing (36, 40) used in combination with a module (10) housing a sink (fig. 1) along a front panel in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Kikuchi so as to incorporate a tilting drawer within the front side panel in view of Vogt’s teaching because this arrangement would enhance the versatility of Kikuchi’s device by providing extra storage space for a user in a cavity {space between the sink and the front of the receptacle} that would otherwise not be employed.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., and Hadinata, and further in view of Ho [US 7,530,651].  The prior art teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show the base panel being attached to the second surface of the side panel by an attachment mechanism {viewed as a separate and distinct feature from the pin}.  As to use of a distinct attachment mechanism, Ho is cited as an evidence reference for the known use of employing an attachment mechanism (an arrangement which is depicted in fig. 4B for instance) used to attach adjacent panels together in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to incorporate an attachment mechanism {in addition to the pin and opening assembly} in view of Ho’s teaching because this fastening arrangement would enhance the versatility of the prior art’s device by providing a means by which the aligned panels can be securely “locked” together {as opposed to just an interference fit via the aligning pins} in order to prevent accidental or unwanted separation of the joined panels.  Regarding Claim 10, as modified, the base panel can be provided with a locking pin (1142) and a latch lever (1143), and the locking pin can be inserted into a lock opening (112 - Ho) which can be one of the lock openings (21 – Hadinata), and the latch lever can be positioned from an open position (fig. 4B) to a lock position (fig. 4C).  Regarding Claim 11, as modified, the attachment of the base panels together can be achieved by a slide lock mechanism (viewed as the same coupling assembly previously outlined).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., and Hadinata, and further in view of De Menna [US 6,502,254].  The prior art teaches applicant’s basic inventive claimed module as outlined {mapped} above, but does not show the first material as being stone or marble.  As to use of a distinct material, De Menna is cited as an evidence reference for the known aspect of supporting a relatively thick countertop [col. 1], made of stone (marble or granite), upon a cabinet (34) that would conventionally be made of a different material (wood or metal for instance) in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials being used in the module in view of De Menna’s teaching because the use of stone as a top panel material provides a durable and robust substrate is aesthetically appealing to an end user, while the use of wood or metal for an underlaying material provides a convenient and cost effective means by which the countertop can be rigidly supported.

Response to Amendment
The declaration under 37 CFR 1.132 filed on October 11, 2022 is insufficient to overcome the rejection of Claims 1 & 3-14 based upon the obviousness rejections as set forth in the last Office action because the facts presented are not germane to the rejections at issue and the showing is not commensurate in scope with the claims.  Claim 1, for example, merely recites a pre-assembled furniture module including a top panel with top and bottom surfaces, along with a side panel having opposing first and second surfaces.  An intended use for the module is ready-to-assemble furniture.  Accordingly, the declaration only refers to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of non-obviousness is commensurate in scope with the claims.  See MPEP § 716.

Response to Arguments
As previously stated, the position is taken that the prior art constitutes a “pre-assembled” furniture module in the sense that the sink is shown in an assembled state with the top and side panels in a manner similar to what is represented within applicant’s depiction of the assembled structure.  The fact that Kikuchi’s kitchen unit is modular in design and constitutes at least eleven distinct basic building components (fig. 1) renders the evidence obvious as ready-to-assembly furniture since each component could be shipped individually, then assembled together on site, if so desired by an end user. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ. 2d at 1396.  The position being taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various pre-assembled furniture modules.  In particular, note the Martinez and Chong et al., citations.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
October 27, 2022

/James O Hansen/Primary Examiner, Art Unit 3637